DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Craig Mueller on 6/30/2022.
The application has been amended as follows: 
In the claims filed 6/16/2022,
 (Claim 20 below claim 21 is renumbered to claim 22).
Allowable Subject Matter
Claims 1, 4, 7, 8, 14, 21 and 22 are allowed.
The following is an examiner’s statement of reasons for allowance: Andersson does not disclose or make obvious to the subject matter in claim 1, in particular, the first to third reducers and their respective connections and radius measurements. Although Biel (Fig. 6) discloses first (30), second (23) and third (12, see Fig. 6), one end of the first reducer (30) connects to the second reducer (23, as shown in Fig. 6). Therefore, Biel fails to disclose the first reducer fluidically interconnected to the outer heat exchanger pipe on one end and to the outer riser pipe on an opposite end as required in claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.
Response to Arguments
Applicant’s arguments, see remarks, filed 6/16/2022, with respect to rejections of the claims under 35 U.S.C. 112(b) have been fully considered and are persuasive. The rejection of the claims has been withdrawn.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FOR K LING whose telephone number is (571)272-8752. The examiner can normally be reached Monday through Friday, 8:30 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/F.K.L/Examiner, Art Unit 3763        

/JIANYING C ATKISSON/Supervisory Patent Examiner, Art Unit 3763